Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1 – 20 are pending.
Any references to applicant’s specification are made by way of applicant’s U.S. pre-grant printed patent publication.
This action is in response to the communication filed on 1/13/22.
All objections and rejections not set forth below have been withdrawn.


Withdrawn Rejections

	The rejection of claims 9 and 16 under 35 U.S.C. 112(a) has been withdrawn.  The examiner finds the applicant’s argument to be reasonable.  Accordingly, the claims will be interpreted in the same manner as argued by the applicant (i.e. that the claimed subject matter of a TEE configured to perform an attestation is broadly limited to that of a TEE configured to participate within an attestation with the client – see Remarks, 1/13/21, pg. 7). 

Claim Objections

Claims 3 – 5, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6 – 13, and 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gervais et al. (Gervais), “On the Privacy Provisions of Bloom Filters in Lightweight Bitcoin Clients”, in view of Liu et al. (Liu), “Scalable Byzantine Consensus via Hardware Secret Sharing”.

Regarding claim 1, Gervais discloses:
A full blockchain node (e.g. Gervais, fig. 1, “Full Bitcoin Client”; sect. 2, par. 3, 4) for preserving privacy of a lightweight blockchain client (e.g. Gervais, fig. 1:”SPV client”; sect. 2, par. 3) in a blockchain network …
Gervais discloses the bitcoin protocol, specifically the SPV mode of the protocol involving a network of lightweight clients and servers comprising full bitcoin nodes (e.g. Gervais, fig. 1; sect. 2).  However, Gervais does not explicitly disclose the use a “trusted execution environment” within the full bitcoin nodes of the network.  
Liu also discloses the bitcoin protocol, and teaches that the bitcoin servers should comprise “trusted execution environments” (e.g. Liu, Abstract; sect. 1; sect. 2 – preliminaries A and B).  
It would have been obvious to one of ordinary skill in the art, before the filing of applicants invention, to employ “trusted execution environments” within the bitcoin server nodes of Gervais because one of ordinary skill would have been motivated by the teachings that TEEs protect the byzantine consensus mechanism of the bitcoin network (e.g. Gervais, Abstract; sect. 1; sect. VI, “Hardware Assistance”).
Thus, the combination enables:
 … the full blockchain node comprising: at least one computer device having an operating system and a trusted execution environment installed on the at least one computer device (e.g. Gervais, fig. 1:full bitcoin client; e.g. Liu, pg. 2:”Using Hardware  Security Mechanisms”, par. 1; sect. III, “System model”) such that code is executable by the trusted execution environment in isolation from the operating system (e.g. Liu, pg. , the trusted execution environment being configured to communicate with the lightweight blockchain client for performing blockchain transactions in a blockchain network (e.g. Gervais, fig. 1; Liu, sect. II, par. A; fig. 2; sect. 4, par. B). 

Regarding claim 2, combination enables: 
wherein the at least one computer device includes a non-transitory memory containing unspent transaction outputs (UTXO) for the blockchain network (e.g. Gervais, fig. 1; sect. 2, par. 2 – full bitcoin node stores entire bitcoin blockchain on disk), and wherein the trusted execution environment is configured to load and search the UTXO and send a response to a request from the lightweight blockchain client for at least one transaction or address based on a match from the searching the UTXO (e.g. Gervais, fig. 1:search relevant transactions using bloom filter, send response of relevant transactions; sect. 2, par. 1, 4; fig. 3). 

Regarding claim 6, the combination enables:
wherein the at least one computer device is configured to update the UTXO stored in the non-transitory memory to include transactions in one or more blocks added to the blockchain network (e.g. Gervais, sect. 2, par. 1, 2 – stored blockchain is updated with new transactions). 

Regarding claim 7, the combination enables:
wherein the at least one computer device is configured to update the UTXO stored in the non-transitory memory based on the response sent to the lightweight blockchain client (e.g. Gervais, sect. 2, par. 1, 2 – stored blockchain is updated according to successful transactions). 

Regarding claim 8, the combination enables:
wherein the trusted execution environment is configured to send responses to the lightweight blockchain client having a constant size (e.g. Liu, pg. 9, col. 2: reply payload size). 

Regarding claim 9, the combination enables:
wherein the trusted execution environment is configured to perform an attestation with the lightweight blockchain client (e.g. Liu, pg. 2, col. 2: the TEE is configured to perform remote attestation). 

Regarding claim 10, the combination enables:
wherein the trusted execution environment is configured to establish a secure communication channel with the lightweight blockchain client by performing a transport layer security (TLS) handshake with the lightweight blockchain client in response to the lightweight blockchain client initiating a transmission control protocol (TCP) connection with the trusted execution environment (e.g. Gervais, fig. 1). 


Regarding claim 18, the combination enables:
 A lightweight blockchain client for preserving privacy of the lightweight blockchain client in a blockchain network, the lightweight blockchain node comprising one or more processors which, alone or in combination are configured to provide for execution of the following steps (e.g. Gervais, fig. 1:spv client): 
initiating a transmission control protocol (TCP) connection with a trusted execution environment of a full blockchain node (e.g. Gervais, fig. 1:TCP connection establishment); 
establishing a secure communication channel to the trusted execution environment by performing a transport layer security (TLS) handshake with the trusted execution environment; and using the secure communication channel to send requests to the trusted execution environment for at least one transaction or address for the blockchain network, and to receive responses to the requests from the trusted execution environment (e.g. Gervais, fig. 1).

Regarding claim 19, the combination enables: 
being further configured to send the requests such that the requests have a constant size (e.g. Gervais, pg. 329, table 1 – size n; pg. 330, summary, constant 100). 

Regarding claim 20, the combination enables: 
being configured for anonymous communication (e.g. Gervais, sect. 1, par. 4; pg. 328, “privacy metric”).


Response to Arguments

Applicant's arguments filed 1/13/21 have been fully considered but they are not persuasive.

Applicant argues or alleges essentially that:
…
… In that embodiment, the constant size is set to accommodate x+v+1, where x is a number of transactions with a variance v in the most wide-spread usage. For example, an evaluation of the number of transactions typical for lightweight blockchain clients in a particular deployed application (such as the average mode), plus a typical variance (such as the average or mode) in the deployed application, can be used to set the constant size. Thus, this constant size can easily be determined by an ordinarily skilled artisan in accordance with an embodiment of the present invention from the past requests and/or responses in the particular application (for example, by using the average or mode as the most wide-spread usage). Accordingly, it is respectfully submitted that the present specification provides sufficient support for determining a constant size to set for request and response messages. …
…
(Remarks, pg. 6, 7)

Examiner respectfully responds:

First, the examiner points out that the equation “x + v + 1” does not represent a “size” of a message, but rather it represents a quantity of transactions.  Applicant’s specification fails to disclose the “evaluation” used for determining a “constant size” based upon the equation “x + v + 1”.
Second, the examiner notes that applicant’s arguments suggest that one of ordinary skill in the art would easily be able to determine the “constant size” based upon the understanding that “x” represents an average/mode of transactions and that “v” also represents an average/mode of transactions.  The examiner disagrees because:
(a) one of ordinary skill in the art does not define “v” (i.e. variance) to be an average/mode, 
(b) one of ordinary skill in the art would fail to understand the two distinct variables of “x” and “v” (comprised within the equation of “x + v + 1”) as each being defined as the same, i.e. the of average/mode of transactions, and
(c) the applicant does not provide any evidence or explanation as to how one of ordinary skill arrives at the claimed “constant size” based upon an understanding that “x” and “v” each represent an average/mode of the number of transactions.  

Applicant argues or alleges essentially that:
…
However, even if a full blockchain node of Gervais would be modified to include the TEE of Liu, such a combination would not provide a TEE of a full blockchain node that is capable of communicating with a lightweight blockchain, much less receiving a request from the lightweight blockchain client for at least one transaction 
…
(Remarks, pg. 8)

Examiner respectfully responds:
The examiner respectfully finds the applicant’s arguments to be unpersuasive for any one of the following reasons.  
First, the examiner notes that Liu is not relied upon for the teaching of the client being a “lightweight” client.  This feature is already taught by Gervais.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Second, the examiner points out that, contrary to the applicant’s suggestion, Liu does not require the blockchain client to be a full bitcoin node or to take part in the consensus protocol.  In fact, Liu explicitly suggests that “real-world” clients may be lightweight clients, and thus have neither incentives nor resources to perform the consensus protocols of a full bitcoin node (e.g. Liu, sect. VI, “BFT paradigms”).   



Applicant argues or alleges essentially that:
…
For example, claims 2 and 12 require that the TEE be configured to load and search unspent transaction outputs (UTXO) for the blockchain network to determine the response. Gervais does not disclose or suggest a TEE and the TEE of Liu is not configured to load and search UTXO to determine a response to a request for a transaction or address, nor is there any suggestion to use a TEE for such a purpose. …
…
(Remarks, pg. 9)

Examiner respectfully responds:
The examiner respectfully disagrees.  The combination of Gervais and Liu discloses a TEE of a full bitcoin node that loads and verifies transactions, i.e. UTXOs, of a blockchain.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Applicant argues or alleges essentially that:
…

…
(Remarks, pg. 9)

Examiner respectfully responds:
The examiner respectfully notes that the applicant’s arguments are unpersuasive, at least, for the reason that “the reasons discussed above” appear irrelevant to claim 8 and the applicability of the prior art teachings of a “constant size”.  Applicant alleges that Liu’s teaching for setting of a payload size is not a “constant size” as claimed.  However, applicant fails to provide any evidence or rationale to support such assertion.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  

Applicant argues or alleges essentially that:
…
…Claim 19 requires the lightweight blockchain client to be further configured to send the requests such that the requests have a constant size. In contrast, the citation to Gervais with respect to claim 19 refers to the size of a Bloom filter applied at a lightweight blockchain client, and not to the size of a message or request to a full blockchain node. Such a constant request and/or response message size from/to the lightweight blockchain client 
…
(Remarks, pg. 9)

Examiner respectfully responds:
The examiner respectfully disagrees, at least, for the reason that the bloom filter
is a message (of a predetermined and constant size “n”) sent by the client to the full blockchain node, the message being a “request” for relevant transactions.  

Applicant argues or alleges essentially that:
…
…Since the combination of Gervais and Liu does not disclose or suggest a TEE configured to communicate with a lightweight blockchain client, this combination also does not disclose or suggest means to further secure the privacy with respect to such communication, much less using a constant request and/or response size.

…
(Remarks, pg. 9, 10)

Examiner respectfully responds:
The examiner notes that this argument is based upon the above unpersuasive arguments, and it is respectfully found to be unpersuasive, at least, for the same reasons.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY L WILLIAMS whose telephone number is (571)272-7965. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY L WILLIAMS/Primary Examiner, Art Unit 2495